DETAILED ACTION
Disposition of Claims
Claims 1-21 are pending.

Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
 
Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 
Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
 
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
 
Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 1-30 are rejected as lacking adequate descriptive support for a method for separating AAVrh10 viral particles which results in the separation of genomically competent viral particles (complete virions) from genomically deficient viral particles, capsids, or structures (incomplete virions). 
In support of the claimed genus (separation of complete virions from incomplete virions), the application discloses one example in which AAVrh10 complete virions are separated from incomplete virions (Example 1 starting at ¶[0133]) and Example 6 starting at (¶[0140]) for affinity resin column description.)  However, said method was using a specific set of reagents and techniques in a specific order, namely a specific type of affinity chromatographic purification using a specific antibody (Example 6) followed by a specific type of anionic exchange chromatography with specific types of columns at specific flow rates with specific buffers for loading, washing, and eluting.  Further, Figs. 1B-1G show that the purification was not 100% (see especially Figs. 1F-1G, which show in the pt:vg column that the numbers were less than 1.0, which would mean 100% separation of complete virions; instead, the separation ranges from 80% to 99% complete virions, depending on the preparation.)   Example 2 (¶[0136]) utilized a slightly higher AAVrh10 input (5.5x10^14 versus 2x10^14, a difference of approximately 133 viral particles) and a slightly slower flow rate and achieved similar results; while applicant asserts this proves the ‘scalability’ of the system, it is unclear how a little over 100 more viral particles per sample while using a slower, not faster, flow rate, equates to scalability, as “scalability” is often associated with doing much larger quantities of separation at a much faster rate.  Further, Example 3 (¶[0137]) shows that the flow rate must be optimized, and that a faster flow rate equated to loss of separation of complete versus incomplete virions.  Examples 4-5 (¶[0138-0193]) and Fig. 3E show the importance of the pH being about 10, which is in line with the pI of AAV10 (see e.g. Venkatakrishnan B, et. al. J Virol. 2013 May;87(9):4974-84. Epub 2013 Feb 20.; CITED ART OF RECORD IN PARENT; Fig. 4).  Fig. 4 of Example 6 shows that mutations introduced or present in the viral capsid can affect the quality of separation as well (see esp. pp. 43-4, ¶ bridging pages), and the assertion of Example 6, sections H-I appears to be that epitope swapping into AAV would increase the ability of the affinity purification step, meaning AAV sequences would likely need to be monitored and adjusted/mutated to ensure the efficiency of the system.  The examples of the instant specification focused on very narrow parameters that are not representative of the broad scope of all the genera of the instant claims, and even the narrowed parameters provided only partial separation in certain instances.  It is not clear that the generic recitation of the method (note that claim 12 appears to lack the affinity purification step altogether, as it is not claimed until further, dependent claims) would provide the functional virions as claimed, as it is clear from the examples provided and the teachings of the art that such a system would have to be very specific and calibrated to specific parameters in order to obtain the best level of separation of complete versus incomplete virions.   No derivatives or variants or mutants thereof of said method are disclosed that can achieve this purification as claimed. Thus, the application fails to provide sufficient examples of the numerous species within the broadly claimed genera. 
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two. I.e., there is no evidence that any affinity capture system or any anion exchange column or any buffer systems or the like can still retain the ability to separate AAVrh10 complete virions from incomplete virions.  Aside from the importance of pH of the anion exchange resin, no correlation has been made to the criticality of parameters in the method, and it is unclear which parameters utilized in the specification are essential (or non-essential) in order to achieve the claimed function of % separation.
Thus, in view of the above, there would have been significant uncertainty as to which chromatographic methods and conditions claimed would be able confer the claimed function of separating complete AAVrh10 virions from incomplete AAVrh10 virions.  In view of this uncertainty and the lack of sufficient examples of the claimed genera, the claims are rejected for lack of adequate written description support.
 
 
Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a specific two-step chromatography purification method for AAVrh10 utilizing affinity capture at a high salt concentration followed by an anion exchange resin method at about pH 10, does not reasonably provide enablement for any anion exchange chromatography method at about pH 10 for separating complete vs. incomplete AAVrh10 virions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). See also MPEP § 2164.01(a) and § 2164.04. Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention/Breadth of the claims.  The claims are drawn to methods for separating AAVrh10 complete viral particles (viral particles or virions comprising packaged genome sequences) from incomplete viral particles (empty, genome-deficient viral particles or virions) using a fast-performance anion exchange liquid chromatography method, wherein the anion exchange resin is equilibrated to about pH 10.  Independent claim 12 is drawn to similar methods that provide further specifics with regards to buffers, resins, and salt gradients.  However, the claims, in general, are drawn to a generic method as set forth supra. 
State of the prior art/Predictability of the art.  The art has recognized the importance of using AAV as a viral vector for therapeutics, such as gene therapy and vaccines.  However, it is rather difficult to get AAV preparations of sufficient purity and/or infectivity for clinical use, and there remains a need for scalable methods well- defined, reproducible, and within controlled environmental conditions in accordance with Good Manufacturing Practices (GMP).  Ideally, a scalable model would also have a limited number of steps to reduce the variability seen with such purification systems, as many available systems require prior extensive treatment of the cell extracts, including density gradient, treatment with nucleases and detergents before the chromatography step. Such additional treatments render the whole process less satisfactory at an industrial scale (See e.g. Brument WO2016128407A1, Priority 02/09/2015; hereafter “Brument”; CITED ART OF RECORD IN PARENT; see esp. pp. 1-3, “Background of the Invention”).  Qu et. al. (Qu W, et. al. Curr Pharm Biotechnol. 2015;16(8):684-95. Review. Online Aug 2015; CITED ART OF RECORD IN PARENT; hereafter “Qu”) has noted the major barrier for clinical application is the absence of any ideal large scale production technique to obtain sufficient and highly pure rAAV vector (abstract), and that the purification strategies need to be adjusted to the physiochemical properties of each AAV subtype, especially with relation to the isoelectric point (pI) of each AAV subtype (abstract; Sect. 3.3).  Qu notes a major hurdle is to separate the complete, “pure” vectors from defective or empty vectors (p. 686, rt. col., ¶2).  Qu notes that ion exchange chromatography (IEX) is a highly desirable method, and notes the advantages and disadvantages of such a system; notably, IEX are limited in that some resins are not suitable for all subtypes of AAV (p. 687, left col., ¶2).  Qu notes affinity chromatography has been used to separate AAV, but again, such methods vary depending on the affinity system (e.g. heparin-based is not suitable for all AAV subtypes, antibody-based systems can be costly, altering the AAV capsid to aid in affinity-based systems may affect the stability and/or infectivity of the AAV virion; pp. 687-689.)
The art regarding AAV purification has therefore noted the major limitations, such as scalability and separation of desired AAV from defective particles, and has noted that the systems vary greatly depending on the specific AAV subtype that is being separated. Further, the art has recognized that there is no optimal method for purification of all rAAV serotypes, that different chromatographic methods work better with different rAAV serotypes, and that optimization of reagents (e.g. buffers, resins, antibodies, etc.), equipment, and consumables is required for efficient rAAV purification.  Said optimization, according to the art, varies not only between each AAV serotype, but can vary depending on the cargo and mutations of the AAV itself, meaning that the optimization may be required for each individual rAAV vector that needs to be isolated, regardless as to their serotype.
Working examples. The specification discloses one example in which AAVrh10 complete virions are separated from incomplete virions (Example 1 starting at ¶[0133] and Example 6 starting at ¶[0140] for affinity resin column description.)  However, said method was using a specific set of reagents and techniques in a specific order, namely a specific type of affinity chromatographic purification using a specific antibody (Example 6) followed by a specific type of anionic exchange chromatography with specific types of columns at specific flow rates with specific buffers for loading, washing, and eluting.  The claims generically call for “salt” at varying concentrations, and while some claims focus on the use of NaCl, it is not clear that “salt equivalents” or other types of salt would be useful in such a system at the concentrations and/or ionic strengths noted (i.e. it is not clear that KCl or NH4Cl or CaCl2 would be as useful for eluting the AAV).  Further, Figs. 1B-1G show that the purification was not 100% (see especially Figs. 1F-1G, which show in the pt:vg column that the numbers were less than 1.0, which would mean 100% separation of complete virions; instead, the separation ranges from 80% to 99% complete virions, depending on the preparation.)   Example 2 (¶[0136]) utilized a slightly higher AAVrh10 input (5.5x10^14 versus 2x10^14, a difference of approximately 133 viral particles) and a slightly slower flow rate and achieved similar results; while applicant asserts this proves the ‘scalability’ of the system, it is unclear how a little over 100 more viral particles per sample while using a slower, not faster, flow rate, equates to scalability, as “scalability” is often associated with doing much larger quantities of separation at a much faster rate.  Further, Example 3 (¶[0137]) shows that the flow rate must be optimized, and that a faster flow rate equated to loss of separation of complete versus incomplete virions.  Examples 4-5 (¶[0138-0139]) and Fig. 3E show the importance of the pH being about 10, which is in line with the pI of AAV10 (see e.g. Venkatakrishnan B, et. al. J Virol. 2013 May;87(9):4974-84. Epub 2013 Feb 20.; CITED ART OF RECORD IN PARENT; Fig. 4).  Fig. 4 of Example 6 (¶[0140]) shows that mutations introduced or present in the viral capsid can affect the quality of separation as well, and the assertion of Example 6, sections H-I appears to be that epitope swapping into AAV would increase the ability of the affinity purification step, meaning AAV sequences would likely need to be monitored and adjusted/mutated to ensure the efficiency of the system.  The examples of the instant specification focused on very narrow parameters that are not representative of the broad scope of all the genera of the instant claims, and even the narrowed parameters provided only partial separation in certain instances.  It is not clear that the generic recitation of the method (note that claim 12 appears to lack the affinity purification step altogether, as it is not claimed until further, dependent claims) would provide the functional virions as claimed, as it is clear from the examples provided and the teachings of the art that such a system would have to be very specific and calibrated to specific parameters in order to obtain the best level of separation of complete versus incomplete virions.   
Guidance in the specification. The specification provides guidance towards a two-step purification method that utilizes affinity purification followed by anion exchange chromatography with the resin equilibrated to pH 10; the specification utilizes specific affinity purification methods (e.g. AVB affinity column at pH 7.0, 400 mm salt, eluted with acidic pH buffer) and specific anion exchange methods (e.g. take eluate of affinity chromatography method, neutralize with “Buffer A” (pH 10), load onto 8mL CIMmultus-QA™ column at flowrate of 40mL/min) and analyzed using adsorption ratio (A260/A280 nm) to separate fractions of complete AAVrh10 from empty or defective capsids, specifically when the ratio reaches a specific inflection point.  It is highly suggested that the claims be narrowed in scope to align with the separation methods performed in Example 1, and to use caution when providing ranges or generic limitations for parameters that have clearly been determined to be critical by the specification and/or art.
Amount of experimentation necessary.  Additional research is required in order to determine how effective a generic anion exchange chromatography using buffer at pH 10 would be in separating rAAV10 functional virions from defective or empty virions.
For the reasons discussed above, it would require undue experimentation for one skilled in the art to use the claimed methods. 
 

Claim Rejections - 35 USC § 112(b); Second Paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claim 1 and dependent claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 provides the limitation “monitoring eluate for ultraviolet absorbance at about 260 and about 280”.  However, it is unclear as to what the “260” and “280” measurements reference.  It appears as though 260 and 280 are wavelength measurements, and should reference “nanometers” or “nm” (and will be interpreted as such for further art rejections.)
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 1 is rejected on the grounds of being indefinite.  Claims 2-11 are also rejected since they depend from claim 1, but do not remedy these deficiencies of claim 1.

Claim 1 and dependent claims 2-11 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "fast performance liquid chromatography" in claim 1 is a relative term which renders the claim indefinite.  The term " fast performance liquid chromatography" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In fact, the art and the specification appear to be versed upon “fast protein liquid chromatography” or “FPLC”, and the claims will be interpreted as reading upon such methods and instrumentation.
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 1 is rejected on the grounds of being indefinite.  Claims 2-11 are also rejected since they depend from claim 1, but do not remedy these deficiencies of claim 1.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "production cell system" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  A similar limitation is provided for in lines 1 and 3 of claim 4.  It is suggested that claim 1 be amended to read upon “production cell system contaminants” in line 5 to provide antecedence for this limitation in claims 3 and 4.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 provides “wherein the mixture comprising the recombinant AAVrh10 viral particles and AAVrh10 capsid intermediates contains less than about 10% contamination from viral and cellular proteinaceous and nucleic acid materials.”  However, it is unclear how one is to determine the “desirable” viral proteinaceous and nucleic acid materials (i.e. mature AAV virions) from the “undesirable” viral proteinaceous and nucleic acid materials.  Further, it is unclear if these undesirable viral materials are the empty, immature, non-functional, or defective AAV capsids; if the undesirable viral materials are “free”, unassociated viral proteins and/or nucleic acids; or both.  Finally, as two specific steps are recited in the purification, it is unclear if the mixture is that which is initially applied to the affinity capture system (a), the mixture that is eluted from the affinity capture system in part (a), or the final composition after subjecting the mixture to the fast performance liquid chromatography step in part (b).
Because it is unclear as to the metes and bounds of the instant invention, claim 6 is rejected on the grounds of being indefinite.

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Steps a) and b) both utilize chromatography (while “affinity capture” may be performed through a variety of means, at least one reasonable interpretation is affinity capture chromatography) and it is unclear if the steps or actions recited in instant claims 7 or 8 happen in part a) or b) or both of the claim.  
For at least these reasons, the metes and bounds of claims 7 and 8 are unclear and are rejected on the grounds of being indefinite.

 
Claims 9, 12 and dependent claims 13-21 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "strong resin" in claim 9 is a relative term which renders the claim indefinite.  The term "strong resin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  From the art and the guidance provided by the specification, it is not clear what would qualify as a “strong resin” (or, in the alternative, what would qualify as a “weak” or “normal/average” resin.)   Claim 12 provides for the similar, indefinite “strong resin” limitation.
For at least these reasons, claims 9 and 12 are rejected on the grounds of being indefinite.  Claims 13-21 are also rejected since they depend from claim 12, but do not remedy these deficiencies of claim 12.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 contains the trademark/trade name “SEPHAROSE™”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a high molecular weight substance used to separate and filter macromolecules and, accordingly, the identification/description is indefinite.


Claims 12 and dependent claims 13-21 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In part (a), the claim provides for “a Buffer A”.  However, it is not clear what is meant by “a Buffer A” as the guidance of the specification has pointed to “Buffer A” being a number of items with different concentrations of main components (see e.g. ¶[0087]; [0093][0094][0103][0110][0121][0132-0134][0147]). 
For at least these reasons, claim 12 is rejected on the grounds of being indefinite.  Claims 13-21 are also rejected since they depend from claim 12, but do not remedy these deficiencies of claim 12. 
 
Claims 12 and dependent claims 13-21 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In part (c), the claim provides for “washing the loaded anion exchange resin with Buffer 1% B which comprises a salt having and a pH of about 10.0”.  However, it is not clear what is meant by “Buffer 1% B” insomuch that it is not clear if one is to use a 1% solution of whatever buffer B is, or if the Buffer comprises 1% of whatever item “B” is meant to represent.  Further, the wording of the claim is awkward, so it is not clear if the buffer comprises a salt and said buffer has a pH of about 10.0, or if somehow the salt solution added to the buffer has a pH of about 10.0.  Finally, it is unclear as to the exact concentration or components of Buffer B, as different compositions with different components are labeled as “Buffer B” in the specification (see e.g. ¶[0016][0019-0021][0042-0043][0059]).  
For at least these reasons, claim 12 is rejected on the grounds of being indefinite.  Claims 13-21 are also rejected since they depend from claim 12, but do not remedy these deficiencies of claim 12.  


 Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high salt” in claim 13 is a relative term which renders the claim indefinite. The term “high salt” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As it is unclear as to the identity of the “salt” used, it is unclear if the “high” salt concentration relates to the overall ionic strength of the salt or the molar concentration of the salt used.  
For at least these reasons, claim 13 is rejected on the grounds of being indefinite.  

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 provides “wherein Buffer A is further admixed with NaCl to a final concentration of 1M in order to form or prepare Buffer B”.  It is unclear if the “Buffer A” is at 1M or if the NaCl is at 1M in the final concentration.  
	For at least these reasons, claim 16 is rejected on the grounds of being indefinite.  


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a method for separating AAVrh10 viral particles having packaged genomic sequences from genome-deficient AAVrh10 capsid intermediates, said method comprising: 
(a) purifying a mixture comprising recombinant AAVrh10 viral particles and AAV rh10 capsid intermediates from production cell system contaminants using affinity capture; and 
(b) subjecting the mixture comprising recombinant AAVrh10 viral particles and AAV rh10 capsid intermediates to fast protein liquid chromatography (FPLC), wherein the AAVrh10 viral particles and AAVrh10 intermediates are bound to an anion exchange resin equilibrated at a pH of about 10.0 and subjected to a salt gradient while monitoring eluate for ultraviolet absorbance at about 260 and about 280, wherein the AAVrh10 full capsids are collected from a fraction which is eluted when the ratio of A260/A280 reaches an inflection point.
Further limitations on the method according to claim 1, wherein the inflection point is when the ratio of A260/A280 changes from less than 1 to greater than 1 (claim 2); further comprising harvesting a mixture comprising rAAVrh10 viral particles and AAVrh10 capsid intermediates from the production cell system by filtering the production cell system through a series of depth filters, thereby removing production cell debris and clarifying the mixture prior to step (a)(claim 3); wherein the production cell system cell culture is selected from a mammalian cell culture, a bacterial cell culture, and an insect cell culture, wherein said producer cells comprise at least (i) nucleic acid sequence encoding an AAVrh10 capsid operably linked to sequences which direct expression of the AAVrh10 capsid in the producer cells; (ii) a nucleic acid sequence comprising AAV inverted terminal repeat sequences and genomic transgene sequences for packaging into the AAV rh10 capsid; and (iii) functional AAV rep sequences operably linked to sequences which direct expression thereof in the producer cells (claim 4); further comprising the step of separating the AAVrh10 full capsids and AAVrh10 from the anion exchange resin using a buffer having a pH of about 10 and a salt gradient (claim 5); wherein the mixture comprising the recombinant AAVrh10 viral particles and AAVrh10 capsid intermediates contains less than about 10% contamination from viral and cellular proteinaceous and nucleic acid materials (claim 6); wherein the mixture is at least about 95% purified from viral and cellular proteinaceous and nucleic acid materials (claim 7); wherein the method has a sample loading flow rate less than or equal to the elution flow rate (claim 8); wherein the anion exchange resin is a strong resin (claim 9); wherein the anion exchange resin is in a column (claim 10); and wherein the affinity capture is performed using a SEPHAROSE™ high performance affinity resin (claim 11).
Claim 12 is drawn to a method for separating AAVrh10 viral particles from AAVrh10 capsid intermediates, said method comprising: (a) mixing a suspension comprising recombinant AAVrh10 viral particles and AAV rh10 capsid intermediates and a Buffer A having a pH of about 10.0; (b) loading the suspension of (a) onto a strong anion exchange resin column; (c) washing the loaded anion exchange resin with Buffer 1% B which comprises a salt having and a pH of about 10.0; (d) applying an increasing salt concentration gradient to the loaded and washed anion exchange resin, wherein the salt gradient is sufficient to elute the rAAVrh10 particles ; and (e) collecting rAAVrh10 particles which are at least about 90% purified from AAVrh10 intermediates.
Further limitations on the method according to claim 12 are wherein the recombinant AAVrh10 viral particles and AAV rh10 capsid of step (a) have been affinity purified at a high salt concentration (claim 13); wherein the anion exchange resin is a quaternary amine ion exchange resin (claim 14); wherein the anion exchange resin column comprises trimethylamine and a support matrix comprising poly(glycidyl methacrylate - co-ethylene dimethacrylate)(claim 15); wherein Buffer A is further admixed with NaCl to a final concentration of 1M in order to form or prepare Buffer B (claim 16); wherein the salt gradient is from about 10 mM to about 190 mM NaCl or a salt equivalent (claim 17); wherein the elution gradient is from 1% buffer B to about 19% Buffer B (claim 18); wherein when the vessel is a monolith column and where column loading, washing, and elution occur in about 60 column volumes (claim 19); wherein the elution flow rate is from about 10 m/min to about 40 mL/min (claim 20); and wherein the elution flow rate is about 20 mL/min (claim 21).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
  
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brument (WO2016128408A1, Priority 02/09/2015; CITED ART OF RECORD IN PARENT; hereafter “Brument”).
The Prior Art
Brument teaches a method for obtaining purified recombinant AAV (rAAV) comprising the steps of performing a filtration of the cell culture lysate and supernatant, specifically to obtain a clarified rAAV composition (entire document; see abstract).  Said filtration can be performed using affinity purification (abstract) and then followed by an anion-exchange chromatography step (abstract) to obtain purified rAAV separate from empty capsids.  Brument teaches that the pH should be neutral to basic, which can mean pH above 8.0 (pp. 16-17, p. 17, lines 18-20; p. 20, lines 19-21, p. 19, lines 29-30) and that extremely basic pH is required for anion exchange columns for obtaining rAAV10 (p. 20, lines 28-33.)  Brument teaches measuring the absorbance of the resulting eluates at about 260 nm and about 280 nm to obtain the proper fraction comprising whole, mature rAAV particles (p. 44, lines 16-20).  Thus, Brument teaches every aspect regarding instant claims 1-2 and 12.  
Brument teaches further aspects of the instant invention, including wherein the purity of the resulting rAAV is 90% or higher (p. 29, lines 16-20; instant claims 6-7, 12).  Brument teaches the immunoaffinity purification step occurs through an AVB column, eluted with an acidic buffer, and neutralized with a basic buffer (p. 37, lines 1-12).  Brument teaches strong anion-exchangers for use with chromatography, including monolithic supports and columns (p. 18, “Anion-Exchange Chromatography”; instant claims 5, 9-11).  Brument teaches the high salt fractions comprise AAV particles and said AAV particles are eluted using salt gradients (p. 19, lines 24-28; p. 22, lines 1-21; instant claims 5, 13).  The affinity purification can be performed using a SEPHAROSE™ support (reference claim 5, instant claim 11).  The buffers may comprise Bis-Tris propane (pp. 19-20, ¶ bridging cols.).  Brument teaches separating capsid intermediates from the production cell system through the use of depth filtration (abstract; instant claim 3).  Brument teaches the AAV are obtained from cell cultures and cell culture supernatant (p. 3, lines 25-27), wherein the AAV may be grown in yeast, insect, or mammalian cells which are transitory or stable producer cell lines that comprise AAV helper constructs, AAV plasmids, an accessory function plasmid, and other transfer DNA (p. 11, ¶2; instant claim 4).  Brument teaches the high flow rate of injection allows the binding and elution to occur at similar rates due to the use of the anionic exchange membrane specific to the AAV (p. 19, ¶2; p. 50, lines 16-19; instant claim 8).  
For at least these reasons, Brument teaches the limitations of instant claims 1-13, and anticipates the instant invention.
 
 
 
 
                                                                  
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/379,359 (reference application) in light of Qu (Qu W, et. al. Curr Pharm Biotechnol. 2015;16(8):684-95. Review. Online Aug 2015, CITED ART OF RECORD IN PARENT; hereafter “Qu”). Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming nearly identical methods for purification of recombinant AAV, with the main difference being the serotype of AAV (in the instant application, it is AAV10, in the ‘359 application, it is AAV9).  While the claims do provide for “affinity capture”, it is not clear as to what type of capture this is (e.g. specific to any AAV, specific to certain AAV serotypes, etc.)  Both claim purification with the anion exchange resin at a pH of “about 10” (in the instant application, “about 10 is +/- 0.2 pH, in the ‘359 application, the purification happens at a pH of 10.2).  Given the teachings of Qu, one would be able to take the very basic and generic construct of these methods and optimize them to the different AAV serotypes depending upon their pI and upon the suggestions given by Qu for affinity chromatography and anion exchange chromatography optimization with respect to AAV purification.  For one of skill in the art, knowing that these parameters would need to be adjusted depending on the AAV serotype, it would be an obvious and routine optimization to perform, especially with the simple substitution of one known element (AAV10) with another (AAV9).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/328,686 (reference application) in light of Qu (Qu W, et. al. Curr Pharm Biotechnol. 2015;16(8):684-95. Review. Online Aug 2015, CITED ART OF RECORD IN PARENT; hereafter “Qu”). Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming nearly identical methods for purification of recombinant AAV, with the main difference being the serotype of AAV (in the instant application, it is AAV10, in the ‘686 application, it is AAV8).  Both claim purification with the anion exchange resin at a pH of “about 10” (in the instant application, “about 10 is +/- 0.2 pH, in the ‘406 application, the purification happens at a pH of 9.8).  While the claims do provide for “affinity capture”, it is not clear as to what type of capture this is (e.g. specific to any AAV, specific to certain AAV serotypes, etc.)  Given the teachings of Qu, one would be able to take the very basic and generic construct of these methods and optimize them to the different AAV serotypes depending upon their pI and upon the suggestions given by Qu for affinity chromatography and anion exchange chromatography optimization with respect to AAV purification.  For one of skill in the art, knowing that these parameters would need to be adjusted depending on the AAV serotype, it would be an obvious and routine optimization to perform, especially with the simple substitution of one known element (AAV10) with another (AAV8).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/328,686 (reference application) in light of Qu (Qu W, et. al. Curr Pharm Biotechnol. 2015;16(8):684-95. Review. Online Aug 2015, CITED ART OF RECORD IN PARENT; hereafter “Qu”). Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming nearly identical methods for purification of recombinant AAV, with the main difference being the serotype of AAV (in the instant application, it is AAV10, in the ‘686 application, it is AAV8).  Both claim purification with the anion exchange resin at a pH of “about 10” (in the instant application, “about 10 is +/- 0.2 pH, in the ‘686 application, the purification happens at a pH of 10.2).  While the claims do provide for “affinity capture”, it is not clear as to what type of capture this is (e.g. specific to any AAV, specific to certain AAV serotypes, etc.)  Given the teachings of Qu, one would be able to take the very basic and generic construct of these methods and optimize them to the different AAV serotypes depending upon their pI and upon the suggestions given by Qu for affinity chromatography and anion exchange chromatography optimization with respect to AAV purification.  For one of skill in the art, knowing that these parameters would need to be adjusted depending on the AAV serotype, it would be an obvious and routine optimization to perform, especially with the simple substitution of one known element (AAV10) with another (AAV8).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. US11,028,372B2. As the instant application is a CON of the ‘372 patent, such a rejection is proper.  Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming methods of separating AAVrh10 from producer cell systems using affinity resins isolation steps followed by FPLC and the use of highly basic pH10.0 buffers for washing, increasing the salt concentration loaded to the column, and by monitoring the eluate for the 260/280 nm absorbance to determine which eluted fractions comprise mature, full virions and which fractions are empty or intermediate AAV particles.  Further dependent claims provide the flow rates, the types of anion exchange columns, the makeup of the matrix, the type of producer cell culture, and the percentage of purified AAV obtained from the method.
For at least these reasons, it is the opinion of the Office that the instant claims and the reference ‘372 claims are obvious variants of one another.

 
 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 
 

 
/RACHEL B GILL/
Primary Examiner, Art Unit 1648